Title: From Thomas Jefferson to C. W. F. Dumas and William Short, 1 September 1785
From: Jefferson, Thomas
To: Dumas, Charles William Frederick,Short, William



Gentlemen
Paris Sep. 1. 1785. 

I have been duly honoured with the receipt of your separate letters of Aug. 23. and should sooner have returned an answer, but that as you had written also to Mr. Adams I thought it possible I might receive his sentiments on the subject in time for the post. Not thinking it proper to lose the occasion of the post, I have concluded to communicate to you my separate sentiments, which you will of course pay attention to only so far as they may concur with what you shall receive from Mr. Adams.
On a review of our letters to the Baron de Thulemeier I do not find that we had proposed that the treaty should be in two columns the one English and the other what he should think proper. We certainly intended to have proposed it, we had agreed together that it should be an article of system with us, and the omission of it in this instance has been accidental. My own opinion therefore is that, to avoid the appearance of urging new propositions when every thing appeared to be arranged, we should agree to consider the French column as the original if the Baron de Thulemeyer thinks himself bound to insist upon it: but if the practice of his court will admit of the execution in the two languages, each to be considered as equally original, it would be very pleasing to me, as it will accomodate it to our views, relieve us from the embarrasment of this precedent which may be urged against us on other occasions, and be more agreeable to our country where the French language is spoken by very few. This method will be also attended with the advantage that if any expression in any part of the treaty is equivocal in the one language, it’s true sense will be known by the corresponding passage in the other.
The errors of the copyist in the French column you will correct  of course. I have the honour to be with very high esteem Gentlemen Your most obedient & most humble servt.,

Th: Jefferson

